 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICO J. QUIROGA III,                            No. 1:16-cv-00234-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   SERGEANT GRAVES, et al.,                          PLAINTIFF’S MOTION TO AMEND AND
                                                       GRANTING DEFENDANT’S MOTION FOR
15                      Defendants.                    SUMMARY JUDGMENT
16                                                     (Doc. No. 76)
17

18

19           Plaintiff, Monico J. Quiroga III, is a state prisoner proceeding pro se and in forma

20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On August 20, 2019, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s motion to amend be denied and defendant Fuentez’s motion for

24   summary judgment due to plaintiff’s failure to exhaust his administrative remedies prior to filing

25   suit as required be granted. (Doc. No. 76.) The findings and recommendations were served on

26   plaintiff and contained notice that objections thereto were due within fourteen (14) days. (Id.)

27   No objections have been filed and the time in which to do so has now passed.

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations filed on August 20, 2019, (Doc. No. 76), are

 6                  adopted in full;

 7          2.      Defendant Fuentez’s motion for summary judgment, filed on June 18, 2019, (Doc.

 8                  No. 62), is granted;

 9          3.      Plaintiff’s motion for leave to amend, filed on July 29, 2019, (Doc. No. 72), is

10                  denied because granting leave to amend would be futile;

11          4.      This case is dismissed, without prejudice, due to plaintiff’s failure to exhaust

12                  administrative remedies before filing suit;

13          5.      All other pending motions are denied as moot; and

14          6.      The Clerk of Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     November 19, 2019
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
